Citation Nr: 1426054	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-03 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for degenerative joint disease (DJD), i.e., arthritis of the lumbosacral spine with associated lower leg numbness.

2.  Entitlement to an initial rating higher than 10 percent for inflammatory colitis, irritable bowel syndrome (IBS), and gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to April 1998 and from February 2003 to May 2004.

This appeal to the Board of Veterans' Appeals (Board) is from August 2006 and September 2007 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The August 2006 decision, in relevant part, granted the Veteran's claim of entitlement to service connection for non-specific inflammatory colitis or IBS and GERD and assigned an initial 10 percent rating retroactively effective from May 28, 2004, the day following the conclusion of her second period of service when she returned to life as a civilian.  The RO also granted her claim of entitlement to service connection for DJD of her lumbosacral spine and assigned an initial 20 percent rating retroactively effective from September 16, 2005, the date of receipt of this claim.  In response, she submitted a notice of disagreement (NOD) in April 2007 requesting higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After having her reexamined in August 2007 and considering other medical and lay evidence, including VA outpatient treatment records, the RO issued the additional decision in September 2007 confirming and continuing the initial 20 percent rating for the DJD of the lumbosacral spine, but also recharacterizing this disability as inclusive of lower leg numbness.  The RO sent her a statement of the case (SOC) in February 2008, and she responded by submitting a timely substantive appeal (VA Form 9) later in February 2008 to complete the steps necessary to perfect her appeal of these claims to the Board.  38 C.F.R. § 20.200 (2013).

In September 2011, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for further development that since has been completed.

FINDINGS OF FACT

1.  The DJD of the Veteran's lumbosacral spine causes limitation of motion of this segment of her spine (thoracic and lumbar (thoracolumbar)) that is greater than 30 degrees but less than 60 degrees and a combined range of motion that is not greater than 120 degrees and lower extremity numbness.

2.  Her inflammatory colitis, IBS, and GERD are manifested by no more than moderate intermittent episodes and symptoms that are not productive of general constitutional symptoms, malnutrition, weight loss, or pervasive ill health.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 20 percent for the DJD of the lumbosacral spine with lower leg numbness.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria are not met for an initial rating higher than 10 percent for the inflammatory colitis, IBS, and GERD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part §§ 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7323-7346.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist Veterans in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

More specifically, VA has a duty to notify the claimant of:  (1) the information and evidence needed to substantiate the claim; (2) the information and evidence that VA will obtain; and (3) the information and evidence he/she is expected to provide.  
38 U.S.C.A. §§ 5102, 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, this notice should precede the initial adjudication of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and United States Court of Appeals for Veterans Claims (Court/CAVC) have clarified that, even when notice is not provided prior to initially adjudicating a claim or, if provided, was inadequate or incomplete, VA need only provide all necessary notice, give the Veteran opportunity to submit additional evidence and/or argument in response, and then readjudicate the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the essential fairness of the adjudication, as a whole, is unaffected because he/she is still provided meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that an SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United Sates Supreme Court made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on an individual case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his/her claim.

These claims at issue are for higher initial ratings arising out of the Veteran's disagreement with the initial ratings assigned following the granting of service connection for these disabilities.  The courts have held that once service connection is granted the claim - at least as it arose in its initial context - has been substantiated, so additional VCAA notice concerning the "downstream" disability rating and effective date elements of the claim is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of an NOD); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004) (wherein VA's General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  According to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008) and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance.  Not only has the Veteran received the required SOC concerning these claims, but also an SSOC, citing the applicable statutes and regulations governing the assignment of the ratings for these disabilities and containing the required discussion of the reasons or bases for assigning the initial 20 and 10 percent ratings and no greater ratings.  So he has received all required notice concerning these claims.

VA additionally, as mentioned, has a duty to assist the Veteran in fully developing her claims.  This duty includes assisting her in the procurement of relevant records concerning his evaluation prior to, during and since her service, so including her service treatment records (STRs) and post-service VA and private treatment records.  There also is an obligation to provide an examination or obtain a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).


The Board finds that all necessary development of these claims has been accomplished, and therefore appellate review may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record on appeal contains her STRs, VA clinical records, private medical records, lay statements, as well as other statements from her personally.  She also was afforded VA medical examinations in furtherance of the claims, assessing and reassessing the severity of her service-connected disabilities.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate, else, notify the Veteran why an adequate examination or opinion cannot be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and associated reports are more than adequate, as they are based on the Veteran's statements, relevant information in the record, and are fully substantiated in terms of containing the required discussion of the clinical findings in relation to the applicable rating criteria.  The examiners performed personal evaluations of the Veteran and, most importantly, provided explanatory rationales for their consequent opinions that are grounded in fact and based on information in pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained and that is obtainable.  Hence, no further notice or assistance is required in the development of her claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013) (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Increased Ratings (In this Case Initial Ratings)

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  And if there has been variance in the severity of the disability, the Board must "stage" the rating to compensate the Veteran for this change.  Fenderson, 12 Vet. App. at 125-26.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.   Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

DJD of the Lumbosacral Spine with Lower Leg Numbness

The Veteran has a 20 percent initial rating for this disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Disabilities affecting the spine are rated based on either the General Rating Formula for Diseases and Injuries of the Spine or on the basis of incapacitating episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.


Under the Formula for Rating Degenerative Disc Disease (DDD), i.e., Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires incapacitating episodes of at least two weeks but less than four weeks; and a 40 percent rating requires incapacitating episodes of at least four weeks but less than six weeks.  See also Note(1) in 38 C.F.R. § 4.71a, DC 5243, defining an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bedrest prescribed by a physician and treatment by a physician.

The General Rating Formula for Diseases and Injuries of the Spine covers Diagnostic Codes 5235-42.  Diagnostic Code 5242, in particular, concerns degenerative arthritis of the spine and indicates to see also Diagnostic Code 5003 since it, too, pertains to rating degenerative arthritis (hypertrophic or osteoarthritis).  Diagnostic Code 5003 as well as Diagnostic Codes 5235-5242 instruct to rate the arthritis on the basis of the extent it causes limitation of motion of the specific joint or joints affected.  Diagnostic Codes 5235-42, since specifically concerning limitation of motion of the spine, provide a 10 percent rating when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, or where muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned if evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, a 50 percent rating if the evidence shows unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating if the evidence shows unfavorable ankylosis of the entire spine (that is, when additionally considering the adjacent cervical segment).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2013).

A June 2005 magnetic resonance imaging (MRI) of the spine revealed degenerative changes with a small diffuse disk bulge at L5-S1.

On July 2006 VA examination of the spine, the Veteran reported numbness, paresthesias, and some unsteadiness.  She denied back flare-ups.  She had daily back discomfort but no incapacitating flare-ups.  There was mid and low back stiffness and spasm in the same region.  There was thoracolumbar pain that radiated down the left leg.  On objective examination, posture, head position, and gait were normal.  There was no abnormal curvature of the thoracolumbar spine other than mild lumbar flattening.  There was no spinal ankylosis.  There was moderate spasm and mild pain on motion, guarding, and tenderness of the low back.  There was no weakness or atrophy.  Forward flexion was from zero to 55 degrees with pain at 50 degrees.  Extension was from zero to 30 degrees with pain at 30 degrees.  Bilateral lateral flexion was from zero to 35 degrees with pain at 35 degrees.  Bilateral lateral rotation was from zero to 35 degrees with pain at 35 degrees.  There was no additional limitation of motion on repetitive use of the spine due to pain, fatigue, weakness, or lack of endurance.  An X-ray study of the lumbar spine revealed degenerative disc and facet disease.  

On August 2007 VA examination of the spine, the examiner noted normal posture, head position, and gait.  The spine was symmetrical in appearance.  There was no abnormal spinal curvature to include the absence of lumbar flattening.  The Veteran indicated that she worked as a groundskeeper of a full-time basis and that she had missed six weeks of work due to back problems and headaches.  It appears in context that she was referring to both the neck and lower portions of the spine.  The pertinent diagnosis was of lumbar degenerative disc disease with mild radicular symptoms.  There was a significant occupational impact due to which the Veteran was assigned to different duties.  She had trouble lifting and carrying resulting from weakness, fatigue, and pain.  The back problems, however, caused no more than mild impairment in the activities of daily living.  

On December 2011 VA examination of the spine, the examiner indicated a diagnosis of DJD of the lumbar spine.  The Veteran described symptoms of stabbing pains and stiffness.  However, she was able to perform her daily activities.  The Veteran indicated that she did suffer from flare-ups of low back symptoms, which prevented cleaning and driving.  Forward flexion of the lumbar spine was from zero to 50 degrees without any evidence of pain.  Extension was from zero to 5 degrees without any evidence of pain.  Bilateral lateral flexion was from zero to 25 degrees without any evidence of pain.  Bilateral lateral rotation was from zero to 30 degrees without any evidence of pain.  The Veteran was able to perform repetitive range of motion exercises.  The examiner indicated that there was no additional limitation of motion of the thoracolumbar spine following repetitive use testing.  There Veteran had no functional loss or functional impairment of the thoracolumbar spine after repetitive range of motion exercises.  There was no localized tenderness or pain to palpation of the thoracolumbar spine.  Further, there was no evidence of guarding or muscle spasms of the thoracolumbar spine.  The Veteran experienced some mild radicular pain into the left lower extremity.  There was no IVDS of the thoracolumbar spine.  The examiner indicated that the service-connected thoracolumbar spine disability had an impact on the Veteran's ability to work in that she had to avoid driving and cleaning during flare-ups.  

As evident from the foregoing recitation of the facts and despite complaints of occasional flare-ups and pain to include radicular pain, the Veteran's thoracolumbar symptoms do not rise to the level necessary for a higher rating because the forward flexion of the thoracolumbar segment of her spine is not limited to 30 degrees or less and because there is no ankylosis of this segment of her spine, much less of her entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  


When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2013) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected in range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2013) provides that consideration also be given to weakened movement, premature or excess fatigability, and incoordination.

Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59 (2013).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.


In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (meaning 0-percent disabling) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

Here, to the extent these manifestations have been present, they have been taken into consideration.  However, as explained, there is no means by which to assign a higher rating because the pain, etc., does not result in sufficient restriction of the Veteran's range of motion.  Moreover, she does not have ankylosis.  See 38 C.F.R. § 4.71a, DCs 5235-5242, Note (5) defining what is meant by unfavorable and favorable ankylosis.

Finally, in denying this claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  With respect to the first prong of Thun, however, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for this service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the Rating Schedule for spinal disabilities shows that the rating criteria reasonably describe her disability level and symptomatology, as discussed above.  Specifically, all low back pain and consequent limited motion, as well as associated neurologic abnormalities (namely, radiating symptoms such as numbness involving her lower extremities) are expressly contemplated by the rating criteria.  There is no indication her back condition results in any symptoms that fall so far outside those contemplated by the Rating Schedule as to render it inadequate.


The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that she has required frequent hospitalizations for this disability.  Indeed, it does not appear from the record that she has been hospitalized at all for this disability.  Additionally, there is not shown to be evidence of marked interference with her employment, meaning above and beyond that which is contemplated by her schedular rating.  38 C.F.R. §§ 4.1, 4.15 (2013).  There is nothing in the record suggesting this disability markedly impacts her ability to perform her job satisfactorily.  Indeed, she simply changed duties when she was experiencing adverse symptoms.  Moreover, there is no evidence of an exceptional or unusual clinical picture.

In short, there is nothing in the record indicating this service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


Inflammatory Colitis, IBS, and GERD

The Veteran has a 10 percent initial rating for this disability under DC 7323-7346.  38 C.F.R. §§ 4.20, 4.114.  

DC 7323 pertains to ulcerative colitis and provides for a 10 percent evaluation for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent evaluation requires moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent evaluation is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition and health only fair during remissions.  A 100 percent evaluation is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complication as liver abscess.  38 C.F.R. § 4.114, DC 7323 (2013).

Under DC 7346 for hiatal hernia, a 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

An August 2004 biphasic upper gastrointestinal (GI) study revealed normal esophageal motility and a normal stomach.  No hiatal hernia or esophageal strictures were present.  Minimal gastrointestinal reflux was present, and there was mild fold thickening in the duodenal bulb and post bulbar duodenum.

An August 2004 small bowel study revealed no stricture or large filling defect.


An October 2004 VA progress note revealed mild to moderate colitis and improved diarrhea with medication.  There was no esophagitis.  The Veteran continued to have epigastric bloating and burning.  The diagnosis was of microscopic colitis and GERD.  

On July 2006 VA general medical examination, the Veteran described burning discomfort due to GERD.  There was no vomiting.  GERD symptoms were intermittent with remissions.  As to colitis, the Veteran reported diarrhea two or three times a week with no blood.  The colitis symptoms were intermittent with remissions.  She reported the gastrointestinal symptoms of nausea, diarrhea, indigestion, and heartburn.  She denied such symptoms as vomiting, constipation, hemorrhoids, hernia, abdominal pain, and regurgitation.  

On December 2011 VA examination, the examiner indicated the presence of GERD and a hiatal hernia.  The Veteran was taking medication to control these conditions.  The symptoms included infrequent episodes of epigastric distress, reflux, regurgitation, substernal arm or shoulder pain, and nausea.  Nausea lasted from one to nine days.  An abdominal ultrasound revealed a fibrofatty change in the liver, status-post cholecystectomy, and a one-centimeter focal hypoechoic change in the body of the pancreas without resultant pancreatic ductal or distal common biliary duct dilatation.  The Veteran's esophageal conditions did not limit her ability to work according to the examiner.  The examiner remarked that the Veteran's symptoms of GERD/hiatal hernia appeared to be stable on medication.

On December 2011 VA intestinal conditions examination, the examiner noted diagnoses of IBS and ulcerative colitis.  However, the examiner indicated that a 2006 colonoscopy was normal.  Continuous medication was required to control the diagnosed conditions.  She had alternating diarrhea and constipation and abdominal distention both of which could occur several times a week and last up to a day.  There were frequent episodes of abdominal distress.  There was no weight loss attributable to the diagnosed intestinal conditions, and there was no malnutrition or other health effects attributable to the intestinal conditions.  The service-connected intestinal conditions had an impact upon the Veteran's ability to work in that she had to work in an environment that allowed her to be near a bathroom during 
flare-ups.  The examiner indicated that the Veteran's ulcerative colitis and IBS were stable.  There was no change in the frequency or severity of the symptoms.  She was on the same medication with no change in dosage.  She had not been hospitalized for her service-connected colitis since 2007.

Under these circumstances, a higher initial rating for this disability is not warranted.  The Veteran's symptoms, while uncomfortable, have been stable over time on medication.  She must be near a bathroom during flare-ups, but her symptoms do not cause any constitutional problems, weight loss, or any other lasting health effects.  Due to the intermittent nature of her symptoms, the Board finds that her intestinal problems are no more than moderate and, as such, no more than a 10 percent evaluation is warranted under DC 7323.  Similarly, the Board cannot find justification for a rating higher than 10 percent under DC 7346, as considerable impairment of health is not apparent from the evidence.  38 C.F.R. § 4.114.  The Board has reviewed other provisions in the Schedule related to the digestive system, but there is no provision in the schedule more appropriate for rating the digestive disability at issue.  Schafrath, supra; see also Tedeschi v. Brown, 7 Vet. App. 411 (1995) (holding that one DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology).  

Finally, in denying this claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  With respect to the first prong of Thun, however, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for this service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of this disability with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria take into account the digestive symptoms, themselves, along with the general level of severity of those symptoms and the constitutional impact of those symptoms, if any.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that she has required "frequent" hospitalizations for her inflammatory colitis, IBS, and GERD; there instead was only the one instance in 2007.  Additionally, there is not shown to be evidence of marked interference with her employment on account of this disability.  She might have to be near a bathroom, but there is no evidence that she cannot work due to digestive system problems.  There is nothing in the record suggesting this disability markedly impacts her ability to perform her job satisfactorily, meaning having an effect above and beyond that contemplated by the rating assigned for this disability.  See 38 C.F.R. §§ 4.1, 4.15 (2013).  Moreover, there is no evidence of an exceptional or unusual clinical picture.

In short, there is nothing in the record indicating this service-connected disability causes impairment in employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose, 4 Vet. App. at 363 (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is unwarranted.

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


Employability

The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board need not discuss entitlement to a TDIU here, however, as a TDIU already has been granted in a September 2009 rating decision and because the Veteran has not challenged any aspect of that determination.  The only thing worth mentioning is that the TDIU is predicated on the combined effect of her service-connected disabilities on her employability, rather than just on one service-connected disability in particular or another.


ORDER

The claim of entitlement to an initial rating higher than 20 percent for the DJD of the lumbosacral spine with lower leg numbness is denied.

The claim of entitlement to an initial rating higher than 10 percent for the inflammatory colitis, IBS, and GERD also is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


